[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION de MOTION TO REOPEN JUDGMENT (#117)
The plaintiff has moved to reopen the judgment entered July 22, 1992 to allow evidence to be submitted concerning the value of the defendant's pension. The retirement defined benefit of $651 monthly payable to the defendant at age 65 was in evidence (transcript, pp. 92 and 103). The plaintiff could have employed an actuary to determine present value. The information was available. The plaintiff's claim of fraud is without merit.
The plaintiff's motion is denied.